Fourth Court of Appeals
                                      San Antonio, Texas
                                            October 26, 2015

                                          No. 04-15-00653-CV

                                        IN RE Allen J. JONES

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

        On October 19, 2015, relator filed a petition for writ of mandamus. A separate motion for
emergency relief was filed on October 22, 2015. The court has considered relator’s petition and
is of the opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ
of mandamus and motion for emergency relief are DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on October 26, 2015.



                                                          _________________________________
                                                          Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2015.



                                                          ___________________________________
                                                          Keith E. Hottle, Clerk



1
  This proceeding arises out of Cause No. 2014-CI-16674, styled Cearth Faire v. FMP SA Management Group, LLC
d/b/a Food Management Partners, LLC; ALL Jones, LLC; Allen J. Jones, Individually; and Peter Donbavand,
Individually, pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable Richard Price
presiding.